Citation Nr: 0409513	
Decision Date: 04/13/04    Archive Date: 04/21/04

DOCKET NO.  99-13 755A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to service connection for acquired psychiatric 
disorder.

2.  Entitlement to an increased rating for a right ulnar 
neuropathy, currently evaluated as 30 percent disabling. 

3.  Entitlement to an increased rating for a left ulnar 
neuropathy, currently evaluated as 20 percent disabling. 

4.  Entitlement to a total disability rating based on individual 
unemployability (TDIU) due to service-connected disabilities.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel


INTRODUCTION

The veteran served on active duty from February 1973 to September 
1992.

This appeal comes before the Board of Veterans' Appeals (Board) on 
appeal from rating decisions by the Department of Veterans Affairs 
(VA) Regional Office (RO) in St. Petersburg, Florida, which denied 
the benefits sought.  At his hearing before the undersigned in 
August 2003, the veteran limited his appeal to the issues set 
forth on the first page of this decision.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if further 
action is required on your part.   


REMAND

The VA's statutory duty to assist the veteran includes the 
obligation to obtain pertinent treatment records, the existence of 
which has been called to its attention.  Murphy v. Derwinski, 1 
Vet. App. 78 (1990); Ivey v. Derwinski, 2 Vet. App. 320 (1992); 
Murincsak v. Derwinski, 2 Vet. App. 363 (1992).

At his hearing before the undersigned in August 2003, the veteran 
indicated that he was receiving additional treatment at the VA 
Medical Center in Gainesville, Florida.  The most recent pertinent 
medical record is from November 2002, and the veteran's 
representative requested that the case be remanded to obtain 
current records.  

The veteran also testified that a VA physician has attributed his 
current nervous condition to incidents or injuries in service.  
However, the veteran did not identify that physician.  The veteran 
is hereby notified that such evidence is necessary to substantiate 
his claim.  Accordingly, additional development, as set forth 
below is necessary.

To ensure that VA has met its duty to assist the appellant in 
developing the facts pertinent to the claims, the case is Remanded 
for the following development:

1.  The RO should obtain the all VA treatment records pertinent to 
the issues on appeal from the VA Medical Center in Gainesville, 
Florida for the period from November 2002 to the present and 
associate them with his claims folder in order to give the veteran 
every consideration with respect to the present appeal and to 
ensure that the VA has met its duty to assist the veteran in 
developing the facts pertinent to the claim.  If the search for 
such records have negative results, documentation to that effect 
from each of such contacted entities should be placed in the claim 
file.

2.  The RO should contact the veteran and instruct him to contact 
the physician and obtain a statement or other evidence in support 
of his claim.  Should the veteran so desire and he can adequately 
identify the physician, the RO can obtain any such evidence on his 
behalf.

3.  After undertaking any development deemed appropriate in 
addition to that outlined above, the RO should readjudicate the 
claims on appeal.  

If any of the benefits sought on appeal remains denied, the 
veteran and his representative should be furnished a supplemental 
statement of the case with regard to the additional development 
and the reasons for the decision rendered.  They should be 
afforded the requisite opportunity to respond.  The case should 
then be returned to the Board for further appellate consideration, 
if in order.  No action is required of the veteran until he 
receives further notice.

The purpose of this REMAND is to obtain additional development, 
and the Board does not intimate any opinion as to the merits of 
the case, either favorable or unfavorable, at this time.  The 
appellant has the right to submit additional evidence and argument 
on the matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board 
of Veterans' Appeals is appealable to the United States Court of 
Appeals for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the Board 
on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2003).





